Order denying motions to vacate ex parte order appointing a receiver reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that plaintiff failed to comply with the provisions of subdivision 2 of section 150 of the General Corporation Law. It does not appear from the complaint or the motion papers that the plaintiff ever demanded payment of any installment of principal or interest or taxes, or that thirty days had elapsed since any of these items became due, or that the income of the property was specifically mortgaged, or that the property is insufficient to pay the amounts claimed to be due the plaintiff, all of which must appear to entitle the plaintiff to the appointment of a receiver of the rents of the property of a corporate mortgagor. (See New York Title & Mortgage Co. v. Polk Arms, Inc., 237 App. Div. 852, decided by this court December 23,1932.) Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.